Exhibit 10.2

Administrative Services Agreement

This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is dated as of
January 24, 2007 by and between MV Partners, LLC, a limited liability company
formed under the laws of the State of Kansas (the “Company”), and The Bank of
New York Trust Company, N.A., in its capacity as trustee of MV Oil Trust (the
“Trustee”), a statutory trust formed under the laws of the State of Delaware
(the “Trust”).

WHEREAS, pursuant to a Conveyance of Net Profits Interest of even date herewith
(the “Conveyance”), the Company has conveyed to the Trust a net profits interest
in certain oil and gas properties located in the States of Kansas and Colorado
(the “Net Profits Interest”);

WHEREAS, in connection with the conveyance of the Net Profits Interest, the
Company has agreed to provide certain administrative services for the Trust in
exchange for an administrative services fee as described herein.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intended to be legally bound
hereby, it is agreed as follows:

ARTICLE I
DEFINITIONS

Section 1.01         Definitions.  As used in this Agreement, the following
terms have the respective meanings set forth below or set forth in the Sections
referred to below:

“Administrative Services Fee” has the meaning set forth in Section 3.01.

“Affiliate” means with respect to a specified person, any person that directly
or indirectly controls, is controlled by, or is under common control with, the
specified person.  As used in this definition, the term “control” (and the
correlative terms “controlling,” “controlled by,” and “under common control”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in Wichita, Kansas are authorized or
obligated by law or executive order to close.

“Company” has the meaning set forth in the introductory paragraph.

“Conveyance” has the meaning set forth in the recitals.

“External Expenses” means the actual out-of-pocket fees, costs and expenses
incurred by the Company in connection with the provision of the Services.


--------------------------------------------------------------------------------


“Force Majeure” shall mean any cause beyond the reasonable control of the
Company, including the following causes: acts of God, strikes, lockouts, acts of
the public enemy, wars or warlike action (whether actual or impending), arrests
and other restraints of government (civil or military), blockades, embargoes,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
sabotage, tornadoes, named tropical storms and hurricanes, and floods, civil
disturbances, terrorism, mechanical breakdown of machinery or equipment,
explosions, confiscation or seizure by any government or other public authority,
any order of any court of competent jurisdiction, regulatory agency or
governmental body having jurisdiction.

“Net Profits Interest” has the meaning set forth in the recitals.

“person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.

“Services” has the meaning set forth in Section 2.01.

“Termination Date” has the meaning assigned to such term in the Conveyance.

“Trust” has the meaning set forth in the introductory paragraph.

“Trust Agreement” means that certain Amended and Restated Trust Agreement of
even date herewith among the Company, the Trustee and Wilmington Trust Company,
as the same may be amended from time to time.

“Trustee” has the meaning set forth in the introductory paragraph.

Section 1.02         Construction.  Unless the context requires otherwise: (a)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and Sections
refer to Articles and Sections of this Agreement; (c) the terms “include,”
“includes,” “including” or words of like import shall be deemed to be followed
by the words “without limitation;” and (d) the terms “hereof,” “herein” or
“hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

ARTICLE II
SERVICES

Section 2.01         Services.  Subject to the terms of this Agreement and in
exchange for the payment described in Section 3.01, the Company hereby agrees to
provide the Trust with such accounting, bookkeeping and informational services
as are necessary to comply with Article III of the Conveyance and such other
administrative services of similar character and scope to the foregoing that the
Trustee may reasonably request the Company to provide during the term of this
Agreement (the “Services”).

2


--------------------------------------------------------------------------------


Section 2.02         Performance of Services by Others.  The parties hereby
agree that in discharging the Company’s obligations under this Agreement, the
Company may, in its sole discretion, engage any other person, including its
Affiliates, to perform the Services (or any part of the Services) on its behalf
and that the performance of the Services (or any part of the Services) by any
such person shall be treated as if the Company performed such Services itself. 
Notwithstanding the foregoing, nothing contained herein shall relieve the
Company of its obligations hereunder.

Section 2.03         Intellectual Property.  Any (i) inventions, whether
patentable or not, developed or invented, or (ii) copyrightable material (and
the intangible rights of copyright therein) developed, in each case by the
Company, its Affiliates or its or their employees in connection with the
performance of the Services shall be the property of the Company; provided,
however, that the Trust shall be granted an irrevocable, royalty-free,
non-exclusive and non-transferable right and license to use such inventions or
material; and provided further, however, that the Trust shall only be granted
such a right and license to the extent such grant does not conflict with, or
result in a breach, default, or violation of a right or license to use such
inventions or material granted to the Company by any person other than an
Affiliate of the Company.  Notwithstanding the foregoing, the Company will use
all commercially reasonable efforts to grant such right and license to the
Trust.

Section 2.04         Independent Status.  It is expressly acknowledged by the
parties hereto that each party is an “independent contractor” and nothing in
this Agreement is intended nor shall be construed to create an employer/employee
relationship, or a joint venture or partnership relationship, or to allow any
party to exercise control or direction over the other party.  Except as required
in connection with the performance of the Services, neither the Company nor any
agent, employee, servant, contractor or subcontractor of the Company or any of
its Affiliates shall have the authority to bind the Trust to any contract or
arrangement.  Neither the Trust nor the Trustee shall be liable for the salary,
wages or benefits, including workers’ compensation insurance and unemployment
insurance, of any employee, agent, servant, contractor or subcontractor of the
Company or its Affiliates by virtue of this Agreement.

Section 2.05         Warranties; Limitation of Liability.  The Company will use
commercially reasonable efforts to provide the Services in a good and
workmanlike manner in accordance with the sound and prudent practices of
providers of similar services.  EXCEPT AS SET FORTH IN THE PRECEDING SENTENCE,
THE COMPANY MAKES NO (AND HEREBY DISCLAIMS AND NEGATES ANY AND ALL) WARRANTIES
OR REPRESENTATIONS WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SERVICES.  IN NO EVENT WILL THE COMPANY OR ANY OF ITS AFFILIATES BE LIABLE TO
ANY OF THE PERSONS RECEIVING ANY SERVICES OR TO ANY OTHER PERSON FOR ANY
EXEMPLARY, PUNITIVE, DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL
DAMAGES RESULTING FROM ANY ERROR IN THE PERFORMANCE OF SUCH SERVICE, REGARDLESS
OF WHETHER THE PERSON PROVIDING SUCH SERVICE, ITS AFFILIATES OR OTHERS MAY BE
WHOLLY, CONCURRENTLY, PARTIALLY OR SOLELY NEGLIGENT OR OTHERWISE AT FAULT,
EXCEPT TO THE EXTENT SUCH EXEMPLARY, PUNITIVE, DIRECT, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES ARE PAID BY THE PARTY INCURRING SUCH DAMAGES TO
A PERSON THAT IS NOT A PARTY TO THIS

3


--------------------------------------------------------------------------------


AGREEMENT.  THE PROVISIONS OF THIS SECTION 2.05 WILL SURVIVE TERMINATION OF THIS
AGREEMENT.

Section 2.06         Disputes.  Should there be a dispute over the nature or
quality of the Services or the calculation or allocation of the Administrative
Services Fee, the Company and the Trustee, on behalf of the Trust, shall first
attempt to resolve such dispute, acting diligently and in good faith, using the
past practices of the Company and the Trustee as guidelines for such
resolution.  If the Company and the Trustee are unable to resolve any such
dispute within thirty days, or such additional time as may be reasonable under
the circumstances, the dispute shall be resolved by arbitration in accordance
with the provisions of Article XI of the Trust Agreement.  The provisions of
this Section 2.06 will survive termination of this Agreement.

ARTICLE III
ADMINISTRATIVE SERVICES FEE

Section 3.01         Administrative Services Fee.  The Trust shall pay to the
Company in immediately available funds, on or before the 25th day following each
calendar quarter, an administrative services fee of $15,000 (the “Administrative
Services Fee”).  Effective January 1 of each calendar year, the amount of the
Administrative Services Fee payable in each of the calendar quarters in that
calendar year shall increase by 4.0% of the amount of the Administrative
Services Fee that was payable during each of the calendar quarters of the
previous calendar year.  In the event that this Agreement is terminated during a
calendar quarter pursuant to Section 5.01, the amount of the Administrative
Services Fee for such calendar quarter shall be based upon the pro rata portion
of the Administrative Services Fee that shall have accrued during such quarter
up to and including the date of termination of this Agreement.  In addition to
the Administrative Services Fee, the Trust shall reimburse the Company on or
before the 25th day following each calendar quarter for all reasonable and
necessary External Expenses associated with the provision of Services in the
preceding quarter as set forth in a reasonably detailed invoice provided by the
Company to the Trust on or before the 15th day following each calendar quarter.

Section 3.02         Set-Off.  In the event that the Company owes the Trust a
sum certain in an uncontested amount under any other agreement, then any such
amounts may, in the sole discretion of the Company, be aggregated and the Trust
and the Company shall discharge their obligations by netting those amounts
against any amounts owed by the Trust to the Company under this Agreement.

ARTICLE IV
FORCE MAJEURE

Section 4.01         Force Majeure.  The Company’s obligation under this
Agreement shall be excused when and to the extent its performance of that
obligation is prevented due to Force Majeure.  The Company shall promptly notify
the Trustee that it is prevented from performing its obligations by reason of
Force Majeure and shall exercise due diligence to end its inability to perform
as promptly as practicable.  Notwithstanding the foregoing, the Company shall
not be required to settle any strike, lockout or other labor dispute in which it
or any of its Affiliates may be involved.

4


--------------------------------------------------------------------------------


ARTICLE V
MISCELLANEOUS

Section 5.01         Term and Termination.  This Agreement shall become
effective on the date of this Agreement and shall continue until the Termination
Date unless earlier terminated by mutual agreement of the parties to this
Agreement.  Upon termination of this Agreement in accordance with this Section
5.01, all rights and obligations under this Agreement shall cease except for (i)
obligations that expressly survive termination of this Agreement, (ii)
liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any amounts that have become due and payable
prior to such termination, and (iii) the obligation to pay any portion of the
Administrative Services Fee that has accrued prior to such termination, even if
such portion has not become due and payable at the time of termination.

Section 5.02         Notice.  All notices and other communications provided for
or permitted hereunder shall be made in writing by hand delivery, by facsimile,
by courier guaranteeing overnight delivery or by first-class mail, return
receipt requested, and shall be deemed given (i) when made, if made by hand
delivery, (ii) upon confirmation, if made by facsimile, (iii) one (1) Business
Day after being deposited with such courier, if made by overnight courier or
(iv) on the date indicated on the notice of receipt, if made by first-class
mail, to the parties as follows:

(a)           if to the Trust or the Trustee, to:

MV Oil Trust

c/o The Bank of New York Trust Company, N.A.

Global Corporate Trust

221 West Sixth Street, 1st Floor

Austin, Texas 78701

Attention:  Mike J. Ulrich

Fax: (512) 479-2553

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  David C. Buck

Fax: (713) 238-7126

(b)           if to the Company, to:

MV Partners, LLC

250 N. Water, Suite 300

Wichita, Kansas 67202

Attention: David L. Murfin

Fax: (316) 267-6004

5


--------------------------------------------------------------------------------


with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas  77002

Attention: Thomas P. Mason

Fax: (713) 615-5320

or to such other address as such person may have furnished to the other persons
identified in this Section 5.02 in writing in accordance herewith.

Section 5.03         Entire Agreement; Supersedure.  This Agreement constitutes
the entire agreement of the parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether written or oral, relating
to the matters contained herein.

Section 5.04         Effect of Waiver or Consent.  Except as otherwise provided
in this Agreement, a waiver or consent, express or implied, to or of any breach
or default by any party in the performance by that party of its obligations
under this Agreement is not a consent or waiver to or of any other breach or
default in the performance by that party of the same or any other obligations of
that party under this Agreement.

Section 5.05         Amendment or Modification.  This Agreement may be amended
or modified from time to time only by a written instrument executed by each of
the parties to this Agreement.

Section 5.06         Assignment.  Except as provided in Section 2.02, no party
to this Agreement shall have the right to assign its rights or obligations under
this Agreement without the consent of the other party to this Agreement.

Section 5.07         Counterparts.  This Agreement may be executed in any number
of counterparts with the same effect as if all parties to this Agreement had
signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

Section 5.08         Severability.  If any provision of this Agreement or the
application thereof to any party to this Agreement or circumstance shall be held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of such provision to other party to this Agreement or circumstances
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.

Section 5.09         Further Assurances.  In connection with this Agreement and
all transactions contemplated by this Agreement, each party hereto agrees to
execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.

Section 5.10         Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

MV PARTNERS, LLC

 

 

 

By:

MV Energy, LLC,

 

 

its Manager

 

 

 

 

By:

Murfin, Inc.,

 

 

Member

 

 

 

 

 

 

 

By:

/s/ David L. Murfin

 

 

Name:

David L. Murfin

 

Title:

Chairman and Chief Executive

 

 

Officer

 

 

 

 

 

 

 

THE BANK OF NEW YORK TRUST
COMPANY, N.A., as trustee of MV Oil
Trust

 

 

 

 

 

 

 

By:

/s/ Mike J. Ulrich

 

 

Name:

Mike J. Ulrich

 

Title:

Vice President

 

Signature Page to Administrative Services Agreement


--------------------------------------------------------------------------------